.,.
                                                                                523




           OFFICE   OF THE ATK)RNEY      OENRRAL       OF TRXAS
                                AUSTIN

-C.WAMN
 --                                                      tP
                                                   \




               w roeeirea four                          ember 10, 1940,
    reQu*ating our opiaion 05




                                                August so, 1910,
                                                0. xouur, state
                                         th Adminlstrlrtion, aa




          General shall be scoured wtth referenoe to
          the nOan-profit making, tax-exempt chareotsr of
          the iIl6titUtiOA.'

                 "Tha appllOstion .Oi the Hookaday Ju510r
          Collsge will be held In OUT illsa pending a
          ruling   by the Attorney Csneral~s  Department
          on the ellgiblllty of the lnstltutlon (ra
          regards ltm non-profit making and tu-exempt
          abraotar.   T h o r 18
                              . lttaohod a .opr of tho
          ahartor ?or t&la inrtitutlon.*
          In aaswor to our Query as to whather tho Hookaday
Junior Collym, laao boI56 a part of the H0ekad8ysohool, 1s
a non-protlt Institution,w 8.~1only 8ay thnt it is lnoor-
porated a8 wash. Tho oorpomtr purpoao or said inrtltution
I8lp r a     a *r dls   rollon~
               'kid     aarporatlon 18 aon-pawit       and
          lloomuayna~~In Its na tu r l i,
                                       stm)lIshod for
          lduoatloaal and lltormrr purpose0 nnd has no
     oapltal 8to.k."
          I. 4at.mlnl~  whothor or aot prop.rty uawl ror
sohoal purpomos Im ax-t  from taxmtlon, WI rrfer to Artlola
Tl50, Vunon~a Annotated CIrIl Statutes, whloh reads, In
put, as foUow8:
               %I. iollodng proparty shall be lxmmpt
          from tuatlon, to-tit1 ill pub110 oollogos
              . and all muoh buIldlogo used lxolurlte~~
          &ii ouad by prosoar or seroa3atlono   or por-
          roarwsohool    purposas;   . . ... (Bnphamls
          ourm).
               Ii tha builaiaaa      ooarprlslng
                                               thm Hookaday Junior
Colle60      a r eua a d
                       lxoluslr~l~ a56     ouod     by persons   or assoola-
tU;;i,;; porsonr r          lonooi   porpo~ey          are axapt     in#
            uhathw"~his Is true pro8oBt8 a              faot   pwstiea
whSoh wa’are unable to am-or.
          you sro hutbar aaria that la opl5loa NO. O-lb41
this departmeat ruled that the lxomptlon sot out in Arti
7160, supra, 4008 not apply to por8onal proprrtr.
             lnolomr a oopr OS that oplnlon ubloh monbin~ a
          '(I*
0ltatSoa of pertinent lutborltl.8.
                                                Your8 vary truly




                                                               A8818taat